Exhibit 2
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                   )
 SOLID 21, INC.                                    )
                                                   )
          Plaintiff,                               )
                                                   )
          v.                                       )     Case No. 1:19-cv-01262-LGS
                                                   )
                                                   )
 RICHEMONT NORTH AMERICA,                          )
 INC.; RICHEMONT INTERNATIONAL                     )
 S.A.; and MONTBLANC-SIMPLO                        )
 GMBH,                                             )
                                                   )
                                                   )
          Defendants.



                               Expert Report of David Neal Ph.D.


I, Dr. David T. Neal, hereby declare as follows:


     1. Background and Assignment

         1.1. I am an Executive in Residence at Duke University and Managing Partner of
               Catalyst Behavioral Sciences LLC, a research consulting firm specializing in the
               analysis of human decision making and consumer behavior. I have been asked to
               provide an expert declaration in the Matter of SOLID 21, INC. (hereafter,
               “Plaintiff” or “Solid 21”) v. RICHEMONT NORTH AMERICA, INC.; RICHEMONT
               INTERNATIONAL S.A.; and MONTBLANC-SIMPLO GMBH (hereafter,
               “Defendants” or “Richemont”) in the United States District Court for the Southern
               District of New York.

         1.2. At Catalyst Behavioral Sciences, I provide services for clients across a range of
               industries. Among others in the corporate sector, I act or have acted as a
               consultant to Bayer, Microsoft, Procter & Gamble, Intel, and Johnson & Johnson.




                                                   -1-
     Among others in the public and non-profit sector, I act or have acted as a
     consultant to the World Bank, The Bill and Melinda Gates Foundation, The
     Centers for Disease Control and Prevention (CDC), USAID, and the Surgeon
     General of the U.S. Army.

1.3. I have more than fifteen years’ experience conducting consumer and other
     scientific surveys. I have been retained as an expert in a variety of trademark,
     patent, and false advertising matters. I have also testified as a survey expert in
     federal court, the NAD, and ITC on multiple occasions. My Curriculum Vitae,
     attached as Exhibit A, summarizes my education, publications, and experience
     spanning both academic and commercial marketing research. My Curriculum
     Vitae also lists all cases which, during the previous four years, I testified as an
     expert in a deposition or at trial.

1.4. For the preparation of this report, I am being compensated at a rate of $585 per
     hour by the Defendants. Research assistants under my supervision are being
     compensated at a rate of $100 per hour. Compensation is not dependent in any
     way on the results of my work or my opinions.

1.5. I hold a Ph.D. in psychology from the University of Melbourne, Australia, awarded
     in 2005 and completed my post-doctoral training at Duke University, working in
     the psychology department and Fuqua School of Business. At Duke, I served as
     the Director of the Interdisciplinary Social Science Research Laboratories. I was
     then an assistant professor of psychology at the University of Southern California
     (USC). I have published extensively in the areas of consumer behavior and
     decision-making and have taught advanced research methods (including survey
     design), consumer behavior, and marketing courses at Duke University and USC.
     In 2012, I was the joint recipient (with Professor Wendy Wood) of the Park
     Outstanding Contributor Award presented by the Society for Consumer
     Psychology.

1.6. I have reviewed Plaintiff’s Third Amended Complaint against Defendants and
     Plaintiff’s Complaints against the other Defendants identified in Section 6.1 of this
     report. I have also reviewed the Answer to Third Amended Complaint, Affirmative
     Defenses and Counterclaims of Defendants, Plaintiff’s Answer to Counterclaims
     of Defendants, and other materials noted in Section 6.1 and in footnotes




                                           -2-
               throughout this report.
         1.7. Based upon my review of these documents, I understand that Plaintiff contends
               that the claimed “RED GOLD® mark has become famous, distinctive, and
               associated with, inter alia, luxury watches offered by Solid 21.”1 I further
               understand that Defendants deny these claims, and assert that “The term, “red
               gold,” is not understood by the public as identifying Plaintiff as the source or
               origin of the products in connection with which Plaintiff uses such term.”2 Finally, I
               understand Defendants contend, instead, that “Plaintiff’s purported RED GOLD
               mark is generic”3 and is used “to describe and refer to a species of gold that has
               a reddish tint, usually resulting from a higher concentration of copper than is
               found, for example, in ‘yellow gold’ or ‘white gold.’”4
         1.8. To scientifically quantify relevant consumers’ perceptions of the disputed
               term, I designed and executed a genericness survey, using the well-
               established Teflon format,5 with a total of 218 respondents. The purpose of
               the survey was to objectively establish, using scientifically valid and reliable
               methods, whether the name RED GOLD is, in fact, generic when used by
               relevant consumers in the U.S., in connection with watches or jewelry made
               with precious metals.
         1.9. Given that the genericness of a mark must be evaluated specifically within
               purchasers and “likely purchasers” of the relevant products or services,6 I
               ensured that 100% of respondents had either purchased a watch or piece of
               jewelry made with precious metals in the last twelve months, or intended to
               do so in the next twelve months. In addition, I ensured that all respondents
               had spent, or intended to spend, a minimum of $2000 on that purchase.7

1
  Plaintiff’s Third Amended Complaint, ¶ 22.
2
  Answer to Third Amended Complaint, Affirmative Defenses and Counterclaims of Defendants,
  ¶119.
3
  Answer to Third Amended Complaint, Affirmative Defenses and Counterclaims of Defendants,
  ¶123.
4
  Answer to Third Amended Complaint, Affirmative Defenses and Counterclaims of Defendants,
  ¶117.
5
  See Jay, E.D. “Genericness Surveys in Trademark Disputes” in Trademark and Deceptive
  Advertising Surveys: Law, Science, and Design, 101-144 (Shari S. Diamond & Jerre B.
  Swann, eds. 2012).
6
  See “Genericness Surveys in Trademark Disputes,” supra n. 4, at 131-32 (“For a genericness
  survey, the proper universe is the relevant consuming public or those persons likely to rely on
  the challenged mark in making purchase decisions.”).
7
  See (Q8-Q13, Exhibit B).



                                                 -3-
   1.10. The sample selection, questionnaire design, and data analysis employed in the
        survey followed scientific best practice. The survey was designed to meet the
        criteria detailed in the Federal Judicial Center’s Manual for Complex Litigation,
        Fourth and the Reference Manual on Scientific Evidence, Third. I elaborate on
        the scientific methods employed in the survey in subsequent sections of this
        Declaration.
2. Summary of Key Findings

   2.1. To scientifically determine whether the name RED GOLD is perceived to be a
        brand name or a common name (i.e., a generic term), I conducted a study
        with a total of 218 respondents. The survey was fielded in August 2019.

   2.2. It is my considered opinion that the results of the survey clearly and strongly
        support a conclusion that purchasers and likely purchasers in the United States
        of jewelry and watches made with precious metals perceive the name RED
        GOLD to be a generic term, or common name, used to describe a category of
        products, rather than a brand name for the products of one company. I base that
        conclusion on several methodological factors and several empirical findings from
        my survey:

      2.2.1. First, the 218 respondents randomly selected to take part in the survey I
              conducted were carefully screened in a non-leading manner to match
              purchasers and likely purchasers of watches and jewelry products made
              with precious metals in the U.S.

      2.2.2. Second, I followed scientific best-practice in the design and execution of the
              Teflon-format survey I conducted, including random assignment, double-
              blind survey fielding, and counterbalancing the order of “brand name” and
              “common name” responses across respondents.

      2.2.3. Third, among the 218 purchasers and likely purchasers who qualified to
              take the survey, an overwhelming majority (67.0%, or 146 out of 218)
              indicated that RED GOLD is a common name. 17.0% (37 out of 218) of
              respondents indicated they don’t know/have no opinion, and only 16.1% (35
              out of 218) indicated that RED GOLD is a brand name.

      2.2.4. Fourth, after excluding seventeen respondents who indicated at the end of
              the survey that they had some kind of affiliation with the jewelry or watch




                                          -4-
                    industry, an overwhelming majority continued to indicate that they regard
                    RED GOLD to be a common name. Specifically, among the 201 remaining
                    purchasers and likely purchasers who qualified to take the survey and did
                    not have any industry affiliation, an overwhelming majority (68.7%, or 138
                    out of 201) indicated that RED GOLD is a common name. 16.9% (34 out of
                    201) of respondents indicated they don’t know/have no opinion, and 14.4%
                    (29 out of 201) indicated that RED GOLD is a brand name.

         2.3. Based on the results of this scientific survey, my training and education, and my
              professional experience conducting consumer and trademark research, it is my
              considered opinion that, among purchasers and likely purchasers of watches
              and jewelry made with precious metals in the U.S., the primary significance of
              RED GOLD is a generic term used to describe a category of products and is not
              perceived to be a brand name.

         2.4. Moreover, having conducted and reviewed many Teflon surveys, I note that the
              survey here has one of the strongest results in favor of genericism that I have yet
              observed, with more than four times as many relevant consumers indicating that
              RED GOLD is a generic term (68.7%) than indicated it is a brand name (14.4%).
              Of particular importance, the 68.7% generic term finding far exceeds the 50%
              threshold that I understand courts8,9 have used to establish the “primary
              significance” of a term. Thus, by even the most conservative standard, RED



8
  See “Genericness Surveys in Trademark Disputes,” supra n. 4. “The Trademark Clarification
  Act of 1984 explicitly stated that the primary significance of the registered mark rather than
  purchaser motivation shall be the test for determining whether the registered mark has
  become generic.”
9
  See Ford, Gerald L. “Survey Percentages in Lanham Act Matters” in Trademark and Deceptive
  Advertising Surveys: Law, Science, and Design, 311-326 (Shari S. Diamond & Jerre B.
  Swann, eds. 2012). As Dr. Ford put it: “Commentators have opined that the principal or
  primary significance of a term or designation is determined by the majority understanding of
  the term or designation by the target group of persons to whom the product or service is
  directed. With respect to survey evidence, courts have generally ruled in agreement with these
  commentators, finding a term or designation generic (i.e., a common name) when survey
  percentages, along with other factors, establish that a majority of the relevant universe
  understands the term or designation as a common name.”




                                               -5-
                 GOLD is clearly a generic term and not a brand name among purchasers and
                 likely purchasers of watches and jewelry made with precious metals in the U.S.


        3. Sampling and Methodology
           3.1. Attached as Exhibit B is a copy of the Teflon questionnaire I fielded to quantify
                 consumer perception of whether RED GOLD is perceived to be a common name
                 or a brand name. The Teflon survey format is a well-recognized and long-
                 accepted format for testing whether a term is understood by consumers to be a
                 generic term (i.e., “a common name”) or a brand name. I closely followed
                 accepted practice in Teflon surveys10 including adopting language verbatim from
                 the original Teflon design. In this approach, the name being tested (in this case,
                 RED GOLD) is included among a group of other terms, half of which are likely
                 understood by consumers as brand names, and half of which are likely
                 understood as common names. This format is advantageous because it has built-
                 in controls (the other names) and does not draw excessive attention to the name
                 in question. Following standard practice in Teflon surveys, I counterbalanced
                 the order in which “brand name” and “common name” appeared in the survey,
                 such that some respondents always saw “brand name” first and “common
                 name” second (see Version 1 in Exhibit B), whereas other respondents
                 always saw “common name” first and “brand name” second (see Version 2 in
                 Exhibit B). Aside from that variation, Version 1 and 2 of the survey were
                 identical.
           3.2. Attached as Exhibit C is a copy of survey respondents’ verbatim answers to each
                 survey question.
           3.3. I was responsible for the design of the survey, as well as for the procedures to be
                 followed in conducting the survey. Data collection was conducted using the
                 Qualtrics online survey platform. Panelists were provided by Dynata (formerly,
                 SSI), an industry-leading provider of survey respondents for research studies.
           3.4. The panelist provider, Dynata, uses digital fingerprinting and location confirmation
                 based on IP address to verify the identity of 100% of respondents. In addition,
                 Dynata uses a variety of best-practice quality control metrics (e.g., double-opt-in
                 engaged panelists, straight-line analysis, speedster analysis) in monitoring


10
     See “Genericness Surveys in Trademark Disputes,” supra n. 4.



                                                  -6-
              panelists in its database.
         3.5. The survey exceeded the threshold commonly known as the “double-blind
              protocol.” Specifically, respondents were not informed of the purpose or sponsor
              of the survey, and thus were “blind” to this information. By virtue of being
              conducted through an automated online survey platform, the survey also
              removed any potential for interviewer bias or errors in data recording. Thus, the
              data collection method was also “blind” to the hypotheses being tested.
         3.6. The relevant universe for a genericness survey is “those persons likely to rely on
              the challenged mark in making purchase decisions.”11 Accordingly, I screened
              respondents to ensure they (a) had purchased, for $2000 or more, a watch made
              with a precious metal or a piece of jewelry, other than a watch, made with a
              precious metal, in the past twelve months, or (b) were likely to purchase, for
              $2000 or more, a watch made with a precious metal or a piece of jewelry, other
              than a watch, made with a precious metal in the next twelve months.
         3.7. By screening respondents in this way, I generated a sample of relevant
              consumers “likely to rely” on the challenged mark in making purchase decisions.
              Moreover, I note that these screening criteria specifically encompass products
              sold by both Plaintiff and Defendant in connection with the term RED GOLD. For
              example, the vast majority of products sold on Plaintiff’s website
              (www.chrisaire.com and https://chrisaire.com/collections/signature-red-gold) in
              the “Signature RED GOLD Collection” sell for $2000 or more. Similarly, I
              understand that watches sold by Defendants using the term “red gold”
              exclusively, or almost exclusively, sell for $2000 or more12 and that all of the
              Defendants’ watches identified in Plaintiff’s Complaint are sold for $2000 or
              more.13
         3.8. Finally, I instructed Dynata to recruit specifically from the U.S., using the click
              balancing method to ensure that survey starts were representative of the general
              population. Through the use of the screening questions described above, I then
              narrowed from the U.S. general population to the relevant universe: purchasers
              and likely purchasers of watches and jewelry, valued at $2000 or more, made
              with a precious metal.


11
   See “Genericness Surveys in Trademark Disputes,” supra n. 4, at 131-32.
12
   For example, see RMTI 0012438-RMTI 0012452.
13
   Plaintiff’s Third Amended Complaint, ¶ 36-¶ 40.



                                                 -7-
   3.9. As is my standard practice, I paused fielding of the survey after collecting a small
        number of respondents in order to review the data and survey administration
        platform. This step fulfills the function of a pilot or pre-test and, after observing no
        issues with the survey, I proceeded to re-launch fielding and complete data
        collection.


4. Detailed Survey Results
   4.1. In this Section, I describe each question asked in the survey I conducted. I also
       provide a table of results for each question, combining results for Version 1 (brand
       name first) and Version 2 (common name first).
   4.2. Tables 1 and 2 below provide the results of Questions 1 (gender) and 3 (age) in
       the two versions of the survey. Question 2 was a CAPTCHA question used as a
       quality control metric and attention check, so no data was saved.


             Question 1.
             What is your gender?

             [RANDOMIZE; SELECT ONE RESPONSE]
             1. Male
             2. Female

        Table 1. Results for Q1: Gender Composition (Total N=218).

                             Full Sample
                               (N=218)

         Males              136 (62.4%)
         Females             82 (37.6%)
         Total             218 (100.0%)


             Question 2.

             Please verify that you are a human by completing the task below.
                [INSERT CAPTCHA TASK]

             Question 3.
             In which of the following categories does your age fall?
             1. Under 18 [TERMINATE]
             2. 18 to 24
             3. 25 to 44
             4. 45 to 64




                                           -8-
                      5. 65 or above
                      6. Refuse to answer [TERMINATE]

                 Table 2. Results for Q3: Age Composition (Total N=218).

                                             Full Sample (N=218)
                   18 to 24 years                     6 (2.8%)
                   25 to 44 years                   84 (38.5%)
                   45 to 64 years                   82 (37.6%)
                   65 years or above                46 (21.1%)
                   Total                           218 (100.0%)


            4.3. Via Questions 4-13 shown below, I then screened respondents to ensure that they
                (a) were completing the survey on a laptop computer, desktop computer, tablet, or
                smartphone (Q4, Exhibit B), (b) lived in the U.S. (Q5, Exhibit B), (c) passed an
                attention check14 (Q6, Exhibit B), (d) did not work, or live with someone who
                worked in advertising or marketing (Q7, Exhibit B), (e) purchased a watch made
                with a precious metal or a piece of jewelry, other than a watch, made with a
                precious metal, in the past twelve months (Q8, Exhibit B), or were likely to
                purchase a watch made with a precious metal or a piece of jewelry, other than a
                watch, made with a precious metal in the next 12 months (Q9, Exhibit B), (f) paid
                at least $2000 for the watch or piece of jewelry (Q10 and Q11, Exhibit B), or were
                likely to pay at least $2000 for a watch or piece of jewelry (Q12 and Q13, Exhibit
                B). Questions 10 and 11 were only asked if respondents selected a watch or piece
                of jewelry at Q8, and Questions 12 and 13 were only asked if respondents
                selected a watch or piece of jewelry at Q9. Tables 3-12 below provide detailed
                results for each question.


                      Question 4.
                      Please indicate below the device you are using to take this survey.
                      [SELECT ONE RESPONSE] [RANDOMIZE ORDER OF
                      RESPONSES BELOW; EXCEPT FINAL TWO WHICH
                      REMAIN IN FIXED POSITION AT BOTTOM]

                      1. Laptop computer [CONTINUE]

14
     This attention check item serves as a quality control measure and allowed me to identify and
     exclude any respondents who were not paying attention to the survey.



                                                     -9-
    2.    Desktop computer [CONTINUE]
    3.    Tablet [CONTINUE]
    4.    Smartphone [CONTINUE]
    5.    Other type of device not listed above [TERMINATE]
    6.    Don’t know/not sure [TERMINATE]



Table 3. Results for Q3: Device Type (N=218).


                              Full Sample (N=218)
 Laptop computer                     57 (26.1%)
 Desktop computer                    45 (20.6%)
 Tablet                              31 (14.2%)
 Smartphone                          85 (39.0%)
 Total                             218 (100.0%)


    Question 5.
    In what state do you live?
    [DROP DOWN MENU OF STATES PLUS PUERTO RICO
    AND D.C. INCLUDE AN OPTION FOR “OTHER” AND
    TERMINATE IF SELECTED]

Table 4. Results for Q5: State of Residence (N=218).

                    Full Sample
                    (N=218)
 U.S. resident      218 (100.0%)
 Total              218 (100.0%)

    Question 6.
    In order to continue with the survey, please choose the number six in the list of
    numbers below.

    1.    1 [TERMINATE]
    2.    2 [TERMINATE]
    3.    3 [TERMINATE]
    4.    4 [TERMINATE]
    5.    5 [TERMINATE]
    6.    6 [CONTINUE]
    7.    7 [TERMINATE]
    8.    8 [TERMINATE]




                                  -10-
Table 5. Results for Q6: Attention Check (N=218).
                               Full Sample
                               (N=218)
  Selected the number 6          218 (100.0%)
  Total                          218 (100.0%)


    Question 7.
    Do you, or does anyone in your household, work for any of the following types of
    companies? Select all that apply.
    [RANDOMIZE]

    1. An advertising agency [TERMINATE]
    2. A market research firm [TERMINATE]
    3. None of these [ANCHOR; EXCLUSIVE]

Table 6. Results for Q7. Affiliation with Advertising or Market Research (N=218).


                    Full Sample (N=218)
 None of these          218 (100.0%)
 Total                  218 (100.0%)


   Question 8.
   In the past 12 months, which of the following, if any, have you personally
   purchased for yourself or for someone else?
   [RANDOMIZE; MULTI-SELECT]
   1. A watch made with a precious metal
   2. A piece of jewelry, other than a watch, made with a precious metal
   3. A vacation on a cruise ship
   4. A vacation involving an overseas flight
   5. An LCD or LED television with a 4k screen
   6. An LCD or LED television with a 5k screen
   7. None of the above [ANCHOR; EXCLUSIVE]




                                 -11-
Table 7a. Results for Q8_1: Purchase of a Watch Made with a Precious Metal in
the Past Twelve Months (N=218).
                             Full Sample (N=218)
 Yes                                   61 (28.0%)
 No                                 157 (72.0%)
 Total                             218 (100.0%)


Table 7b. Results for Q8_2: Purchase of a Piece of Jewelry, Other than a Watch,
Made with a Precious Metal in the Past Twelve Months (N=218).
                             Full Sample (N=218)
 Yes                                162 (74.3%)
 No                                    56 (25.7%)
 Total                             218 (100.0%)


   Question 9.
   And thinking about the next 12 months, which of the following, if any, are you
   personally likely to purchase for yourself or for someone else?
   [RANDOMIZE; MULTI-SELECT]
   1. A watch made with a precious metal
   2. A piece of jewelry, other than a watch, made with a precious metal
   3. A vacation on a cruise ship
   4. A vacation involving an overseas flight
   5. An LCD or LED television with a 4k screen
   6. An LCD or LED television with a 5k screen
   7. None of the above [ANCHOR; EXCLUSIVE]

Table 8a. Results for Q9_1: Likely to Purchase a Watch Made with a Precious
Metal in the Next Twelve Months (N=218).
                             Full Sample (N=218)
 Yes                                   70 (32.1%)
 No                                 148 (67.9%)
 Total                             218 (100.0%)




                                -12-
Table 8b. Results for Q9_2: Likely to Purchase a Piece of Jewelry, Other than a
Watch, Made with a Precious Metal in the Next Twelve Months (N=218).
                               Full Sample (N=218)
 Yes                                  145 (66.5%)
 No                                       73 (33.5%)
 Total                                218 (100.0%)




       Question 10.
       You indicated that you have purchased a watch made with a precious metal within
       the last 12 months. If you recall, what is the most you paid for a watch made with
       a precious metal in the last 12 months?

       1.   Less than $250
       2.   $250-$749
       3.   $750-$1249
       4.   $1250-$1999
       5.   $2000-$3999
       6.   $4000 or more
       7.   I don’t recall



Table 9. Results for Q10: Most Paid for a Watch Made with a Precious Metal in
the Last Twelve Months (N=61).
                               Full Sample (N=61)
 Less than $250                            0 (0.0%)
 $250-$749                                 1 (0.5%)
 $750-$1249                                1 (0.5%)
 $1250-$1999                               6 (2.8%)
 $2000-$3999                              35 (16.1%)
 $4000 or more                            18 (8.3%)
 I don’t recall                            0 (0.0%)
 Total                                    61 (28.0%)


   Question 11.
   You indicated that you have purchased a piece of jewelry, other than a watch, made
   with a precious metal within the last 12 months. If you recall, what is the most you




                                   -13-
   paid for a piece of jewelry, other than a watch, made with a precious metal in the last
   12 months?

   1.    Less than $250
   2.    $250-$749
   3.    $750-$1249
   4.    $1250-$1999
   5.    $2000-$3999
   6.    $4000 or more
   7.    I don’t recall



Table 10. Results for Q11: Most Paid for a Piece of Jewelry, Other than a Watch,
Made with a Precious Metal in the Last Twelve Months (N=162).
                                Full Sample (N=162)
 Less than $250                             1 (0.5%)
 $250-$749                                  2 (0.9%)
 $750-$1249                                10 (4.6%)
 $1250-$1999                               27 (12.4%)
 $2000-$3999                               82 (37.6%)
 $4000 or more                             39 (17.9%)
 I don’t recall                             1 (0.5%)
 Total                                 162 (74.3%)


        Question 12.
        You indicated that you are likely to purchase a watch made with a precious metal
        in the next 12 months. If you have an opinion, what are you likely to pay for a
        watch made with a precious metal in the next 12 months?

           1.   Less than $250
           2.   $250-$749
           3.   $750-$1249
           4.   $1250-$1999
           5.   $2000-$3999
           6.   $4000 or more
           7.   I’m not sure/no opinion




                                    -14-
5. Conclusions Regarding RED GOLD

  5.1. It is my considered opinion that the results of the survey I conducted in this matter
       clearly and strongly support a conclusion that purchasers and likely purchasers of
       watches and other jewelry made with precious metals do not perceive the name
       RED GOLD to be a brand name and, instead, perceive the name to be a common
       name, or generic term, describing a general category of products. I base that
       conclusion on several methodological factors and empirical findings from my
       survey:

     5.1.1. First, the 218 respondents randomly selected to take part in the survey I
             conducted were carefully screened in a non-leading manner to match
             purchasers and likely purchasers of watches and jewelry products made
             with precious metals in the U.S.

     5.1.2. Second, I followed scientific best-practice in the design and execution of the
             Teflon-format survey I conducted, including random assignment, double-
             blind survey fielding, and counterbalancing the order of “brand name” and
             “common name” responses across respondents.

     5.1.3. Third, among the 218 purchasers and likely purchasers who qualified to
             take the survey, the vast majority, 67.0% (146 out of 218), indicated that
             RED GOLD is a common name.

     5.1.4. Fourth, after excluding seventeen respondents who indicated some kind of
             affiliation with the jewelry or watch industry, an overwhelming majority
             continued to indicate that they regard RED GOLD to be a common name.
             Specifically, 68.7% (138 out of 201) indicated that RED GOLD is a common
             name. In contrast, merely 14.4% (29 out of 201) indicated that RED GOLD
             is a brand name.

     5.1.5. Having conducted and reviewed many Telfon surveys, I note that the survey
             here has one of the strongest results in favor of genericism that I have yet
             observed, with more than four times as many relevant consumers indicating
             that RED GOLD is a generic term (68.7%) than indicated it is a brand name
             (14.4%). Moreover, the 68.7% generic term finding far exceeds the majority




                                        -20-
